Citation Nr: 0616374	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1955 to December 
1958.

As to the issue of entitlement to TDIU, this matter comes 
before the Board of Veterans Appeals (Board) on appeal from a 
May 1999 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  As to the issue of 
entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation, this matter 
comes before the Board on appeal from a September 2001 rating 
decision.  The veteran testified at a Board hearing at the RO 
in June 2004.  The Board remanded these issues in October 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claim for prostate cancer, in 
its October 2004 remand, the Board instructed the RO to 
contact the Air Force to request confirmation and information 
regarding the claimed April 1958 aircraft crash at Loring Air 
Force Base, which allegedly involved a nuclear weapon, as 
described by the veteran during his June 2004 Board hearing.  
Upon review of the record, it appears that the RO sent such a 
request for confirmation to the National Personnel Records 
Center, but not to the Air Force.  The NPRC responded that no 
records were available.  The Board finds that in order to 
comply with the October 2004 remand, the RO must take 
additional action to request documentation concerning this 
aircraft crash from the Air Force.  See Stegall v. West, 11 
Vet.App. 268 (1998).

The Board notes here that a favorable determination on the 
service connection issue for prostate cancer could lead to a 
higher combined service connection rating.  This could 
possibly impact the individual unemployability issue.  
Therefore, adjudication of the individual unemployability 
claim is deferred pending the actions requested in this 
remand.

Lastly, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability 
on appeal.  Since the Board is remanding this case on 
another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The RO should contact the Air Force 
to request confirmation and information 
regarding the claimed April 1958 aircraft 
crash at Loring Air Force Base which 
allegedly involved a nuclear weapon as 
described by the veteran during his June 
2004 Board hearing.  If the incident is 
verified, the RO should take appropriate 
follow-up action to verify the veteran's 
duty station at the time as well as his 
claimed participation in rescue/recovery 
operations in connection with the 
incident, to include any exposure to 
radiation as a result.  All required 
actions pursuant to 38 C.F.R. § 3.311 
should be accomplished as appropriate 
based on information received as a result 
of this development.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for prostate cancer and a 
total rating based on individual 
unemployability are warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



